Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/20/2022, for application 16/144,317 has been entered. 
This Office Action is in response to the Amendment filed on 4/20/2022.
As per instant Amendment, Claims 4, 5, and 7 are canceled; Claims 1, 10, and 19 have been amended. Claims 1, 10, and 19 are independent claims.  Claims 1, 3, 8, 10, 12-14, 17, 19-22, and 24-27 have been examined and are pending.

Examiner's Statement of reason for Allowance
Claims 1, 3, 8, 10, 12-14, 17, 19-22, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, a system, and a computer program product for encrypting keyboard data prior to its being received by an operating system of an endpoint device, reducing the possibility of unencrypted keyboard data being logged by a keylogger application running on the endpoint device. The techniques employ an encryption filter communicably coupled between a keyboard and the endpoint device. The encryption filter receives unencrypted keyboard data from the keyboard, encrypts the keyboard data, and provides the encrypted keyboard data to the operating system of the endpoint device.  The techniques can be employed in association with a back-end data processing center of a security standard compliant organization, which can receive the encrypted keyboard data from the endpoint device, and decrypt the keyboard data for use on a host system. In this way, access and/or storage of unencrypted keyboard data at the endpoint device can be avoided.
The closest prior art, as previously recited, Zimman (US20070083604), Habraken (US20190327093), and Gheorghe (US20170250859), are also generally directed to various aspects of secure data communications.  However, none of Zimman, Habraken, and Gheorghe teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 10, and 19.  For example, none of the cited prior art teaches or suggest the steps of in response to an application window of an untrusted computing device having focus, to receive a first command from a remote application hosted by a remote virtual machine (VM), the untrusted computing device being in communication with a keyboard; to encrypt data from the keyboard, the encrypted data being provided to the remote application via an application of the untrusted computing device, a first pre-shared key being pre- provisioned in association with .  
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439